AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

 

 

United States of America ) . “| Q,
Vv, ) ' — \\ \
) Case No. \ , | ‘)
William Henry THATCH gr.
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 06-20-2019 to 06-28-2019 in the county of Guilford in the
Middle District of North Carolina , the defendant(s) violated:
Code Section Offense Description
21 USC 841 (a)(1) and (b)(1)(C) Distribution of a quantity of a mixture and substance containing a detectable

amount of cocaine base

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

Sete

Complainant ‘Alonature
TFO Joshua W. Wolfe

 

Printed name and title

Sworn to before me and signed in my presence.
a

ae
Date: 07/03/2019 q. 00 Am,

 

 

 

~ Judge's signature

City and state: Greensboro, North Carolina Joe L. Webster, United States Magistrate Judge

 

Printed name and title

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 1 of 12
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Joshua Wolfe, Task Force Officer, Drug Enforcement
Administration (DEA), Greensboro, North Carolina, being duly sworn, depose
and state as follows:

1. lam a “federal law enforcement officer” within the meaning of
Section 2510(7) of Title 18, United States Code, that is, an officer of the
United States who is empowered by law to conduct investigations of and to
make arrests for offenses enumerated in Title 21, United States Code.

2.1, Joshua W. Wolfe, Task Force Officer with the Drug
Enforcement Administration have been a Task Force Officer with DEA since
August 2011 and am currently assigned to the DEA Atlanta Field Division,
Greensboro Resident Office. I am also a sworn High Point Police Officer and
have been employed as a law enforcement officer since 2001. In October
2005, I was assigned to the Street Crimes Division of the High Point Police
Department, primarily dealing with street level narcotics. In August 2007, I
was assigned to the Vice/Narcotics Unit as a Detective. I have received over
two thousand (2,000) hours of law enforcement training. I have received over

one hundred and fifty (150) hours of training involving narcotics and fifty (50)

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane ? of 12
hours of criminal interdiction. I have also received over one hundred hours
(100) of training involving search and seizure. This training includes but is
not limited to: eighty (80) hours of Police Law Institute (PLI) and forty (40)
hours of Basic Undercover, and eight (8) hours of Multijurisdictional
Counterdrug Task Force Training. In the time that I have been in Law
Enforcement I have written at least fifty (50) search warrants and
participated in over eighty (80) search warrants. I have made over two
hundred and fifty (250) drug arrests which resulted in both State and Federal
prosecutions. I have purchased Cocaine, Crack Cocaine, Marijuana, Heroin,
Ecstasy and Methamphetamine “ICE” while acting in an undercover
capacity. As a result of my training and experiences I am aware of the
different types of controlled substances and the way controlled substances are
packaged, distributed, and sold. Through my training, education and work
experience, I have become familiar with the manner in which drug trafficking
violations are committed.

3. I have been involved in this investigation since June 20, 2019.
On June 20, 2019, the Drug enforcement Administration, in conjunction with
the High Point Police Department, began an investigation into the drug

activity of William Henry THATCH, Jr. Additionally, investigators identified

Case 1:19-mji-00219 Document 1. Filed 07/03/19 Paqe 2 of 12
THATCH was on federal supervised release stemming from a 1999 conviction
for Narcotics Sell Distribute and Dispense and sentenced to 240 months and
60 months supervised release. THATCH was released from the United
States Bureau of Prisons after serving 210 months. THATCH is currently set
for release from supervised release on September 28, 2019.

4, This Affidavit is being submitted in support of a criminal
complaint charging the following:

a.) William Henry THATCH, Jr. with knowingly and unlawfully
distributing a quantity containing a detectable amount of cocaine base, crack, -
a Schedule II controlled substance, within the meaning of Title 21, Section
812: in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C).

FACTS ESTABLISHING PROBABLE CAUSE

5. On June 20, 2019, High Point Police Department detectives,
working in conjunction with DEA Greensboro Resident Office agents
established surveillance at William Henry THATCH’s residence located at
3525 Apt 1F Ramsay St., High Point, NC, in anticipation of THATCH selling .
to a Confidential Informant, hereafter referred to as the CI. The CI has |

participated in approximately 10 controlled buy operations on behalf of the

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 4 of 12
High Point Police Department Vice Narcotics Unit. The CI has followed
directions of detectives and proven reliable. The CI has provided information
concerning other narcotics traffickers and locations where distribution occurs
- furthering investigations and identifying persons that would otherwise not
been brought to the attention of law enforcement. The CI had described the
physical characteristics of a distributor of crack cocaine as a black male,
medium complexion between 30 and 40 years of age, with a gray and black
goatee who distributed crack cocaine on the east side of High Point, NC,
using 1505 Graves St. to sell. Furthermore, the CI stated he/she knew the
subject only by the moniker “Big U.” Detectives recognized the CI was
possibly describing THATCH. An agent observed a subject matching
THATCH depart the Ramsay Street apartment and enter a Nissan sedan
operated by an unidentified female subject. An agent followed the Nissan
and determined THATCH was the occupant of the Nissan. Agents and
detectives followed the Nissan to 1505 Graves St., High Point, NC, and
observed THATCH exit the vehicle and enter the residence. High Point
Police Department detectives and DEA Greensboro Resident Office agents
deployed to conduct surveillance in the vicinity of 1505 Graves St. Detectives

directed the CI to travel to 1505 Graves St. in order to purchase a user

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 5 of 12
| quantity of crack cocaine. Detectives searched the CI and the CI’s vehicle for
contraband narcotics, weapons and money. Detectives outfitted the CI with a
digital transmitter/receiver capable of recording audio and video footage and
provided the CI with $60.00 in United States currency. Detectives followed
the CI to 1505 Graves St., High Point, NC. The CI entered the 1505 Graves
St. residence and met with THATCH, who exchanged a small plastic baggie
containing suspected crack cocaine for the $60.00. The CI observed, and the
concealed video recording equipment recorded, that THATCH appeared to be
involved in the “cooking” of crack cocaine in the kitchen area of the residence.
The CI departed 1505 Graves St., met with detectives, and transferred the
suspected crack cocaine, later determined to weigh approximately .5 grams,
to detectives. Detectives conducted a debriefing with the CI. During the
debriefing, detectives showed the CI a photo lineup consisting of eight (8)
photos, one of which depicted THATCH. The CI identified THATCH as the
person he/she knew as “Big U.” Additionally, the CI provided THATCH’s
telephone number as (843) 535-7814. The detectives placed the suspected
crack cocaine into temporary storage and preserved the digital audio and

video footage.

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 6 of 12
6. On June 21, 2019, North Carolina State Bureau of
Investigations agents obtained court authorized collection of E-911 Phase II
location data for a cellular telephone used by THATCH. Investigators
communicated with United States Probation officers who informed
investigators that THATCH was due to attend an appointment at the United
States Probation Office located in Greensboro, NC. Detectives and agents
established surveillance at the United States Probation Office. Investigators
observed THATCH departing the United States Probation Office and
observed THATCH enter an Infiniti sedan operated by an unidentified male
subject. Investigators followed THATCH to a residential address located at
2219 Shadow Valley Rd., High Point, NC. United States Probation Officers
informed investigators that THATCH had asked for permission to travel
outside the Middle District of North Carolina to Charlotte, NC, for the
weekend. US Probation granted the request. Detectives and agents then
terminated surveillance. During the evening hours, prior to his travel to
Charlotte, NC, detectives were informed by the CI that THATCH was
prepared to sell crack cocaine. Detectives met with the CI, searched the CI,
the Cl’s vehicle, and provided the CI with $60.00 to purchase one (1) gram of

crack cocaine. Additionally, detectives outfitted the CI with a

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 7 of 12
transmitter/receiver. The CI traveled to 1505 Graves St. and purchased
approximately one (1) gram of suspected crack cocaine from THATCH. The
CI departed 1505 Graves, met the detectives at a neutral location and
transferred the contraband crack cocaine secured in a small plastic bundle.
During a debriefing, the CI stated THATCH provided a new telephone
number, (919) 537-7180. The detectives secured the crack cocaine as
evidence and placed the same into temporary storage.

7. On June 24, 2019, detectives employed the CI for the purchase of 6.5
grams of crack cocaine from THATCH. The detectives searched the CI, the
CI’s vehicle and outfitted the CI with a transmitter/receiver and $325.00 US
currency. The CI placed a recorded telephone call to THATCH prior to the
operation. The CI travelled to 1505 Graves St. and conducted the transaction
with THATCH who provided approximately 6.5 grams of suspected crack
cocaine and approximately one (1) gram of cocaine to the CI. Detectives
secured the contraband crack cocaine and cocaine as evidence placing the
evidence into temporary storage.

8. On June 25, 2019, detectives conducted a buy walk employing
the same CI. This buy walk operation differed with THATCH directing the

CI to 18309 Camden Avenue. Additionally, the detectives noted that the

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 8 of 12
quality of the audio and video footage was not of the same quality as previous
operations. THATCH exchanged approximately 7.0 grams of crack cocaine
for $325.00. Detectives secured the suspected crack cocaine as evidence,
placing the items into temporary storage.

9. On June 26, 2019, detectives transferred the contraband
narcotics to the custody of the DEA for dispatch to the DEA Mid Atlantic
Laboratory. While processing suspected cocaine, DEA agents conducted field
tests of each exhibit. DEA agents discovered that each exhibit field-tested
positive for the presumptive presence of cocaine. DEA agents dispatched the
exhibits to the Mid Atlantic Laboratory for analysis and safekeeping.

10. On June 27, 2019, detectives employed the CI for the
purchase of 7 grams of crack cocaine from THATCH. The detectives searched
the CI, the Cl’s vehicle and outfitted the CI with a transmitter/receiver and
$325.00 US currency. The CI placed a recorded telephone call to THATCH
prior to the operation. The CI was directed by THATCH to travel to Wendy’s,
2001 N. Main Street, High Point, North Carolina. Once at the Wendy’s, the
CI and THATCH had another telephone call and THATCH directed the CI to
the Kentucky Fried Chicken, 1711 N. Main Street, High Point, North

Carolina. Once in the parking lot of KFC, THATCH walked from the

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 9 of 12
residence of 1511 Long Street and met with the CI in the parking lot of KFC.
The CI conducted the transaction with THATCH, who provided
approximately 7 grams of suspected crack cocaine to the CI. Detectives
secured the contraband crack cocaine as evidence placing the evidence into
temporary storage.

11. On June 28, 2019, detectives employed the CI for the
purchase of 7 grams of crack cocaine from THATCH. The detectives searched
the CI, the CI’s vehicle and outfitted the CI with a transmitter/receiver and
$325.00 U.S. currency. The CI placed a recorded the telephone call to
THATCH prior to the operation. The CI was directed by THATCH to travel
to Kentucky Fried Chicken, 1711 N. Main Street, High Point, North Carolina.
Once in the parking lot of KFC, THATCH arrived at the KFC in a Toyota
passenger vehicle and THATCH was the front seat passenger. THATCH
waved the CI over to the vehicle in which THATCH was a passenger. The Cl
conducted the transaction with THATCH, who provided approximately 7
grams of suspected crack cocaine to the CI. Detectives secured the
contraband crack cocaine as evidence placing the evidence into temporary

storage.

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 10 of 12
12. On July 1, 2019, detectives transferred the contraband
narcotics to the custody of the DEA for dispatch to the DEA Mid Atlantic
Laboratory. While processing suspected cocaine, DEA agents conducted field
tests of each exhibit. DEA agents discovered each exhibits tested positive for
the presumptive presence of cocaine. DEA agents dispatched the exhibits to
the Mid Atlantic Laboratory for analysis and safekeeping.

CONCLUSION

Based upon the aforementioned, I believe there is probable cause

to believe that subject of this investigation did knowingly and intentionally

commit offenses against the laws of the United States, that is:

10

Case 1:19-mj-00219 Document 1 Filed 07/03/19 Pane 11 of 12
a.) William Henry THATCH, Jr. with knowingly and unlawfully
distributing a quantity containing a detectable amount of cocaine base, crack,
a Schedule II controlled substance, within the meaning of Title 21, Section

812; in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C).
e tee

JOSHUA W. WOLFE
TASK FORCE OFFICER
DRUG ENFORCEMENT ADMINISTRATION

SWORN TO and,SUBSCRIBED before me

this the Bud day of July, 2019.

se fits

JOE L. WEBSTER,
UNITED STATES MAGISTRATE JUDGE
MIDDLE DISTRICT OF NORTH CAROLINA

11

Case 1:19-mi-00219 Document 1. Filed 07/03/19 Pane 12 of 12
